     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC                       )
                                                       )
 7                   Plaintiff,      vs.               )   Case No.: 2:10-CV-06805-WDK-FMO
                                                       )
 8   ANA DAMARIS PINEDA, et al,                        )                 RENEWAL OF JUDGMENT
                                                       )                  BY CLERK
 9               Defendant,                            )
                                                       )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Ana Damaris
13
     Pineda, an individual d/b/a La Perla Bar, entered on June 7, 2011, be and the same is hereby
14
     renewed in the amounts as set forth below:
15
            Renewal of money judgment
16
                    a. Total judgment                                $     8,670.00
17
                    b. Costs after judgment                          $        00.00
18
                    c. Subtotal (add a and b)                        $     8,670.00
19
                    d. Credits                                       $        00.00
20
                    e. Subtotal (subtract d from c)                  $     8,670.00
21
                    f.   Interest after judgment(.18%)               $       155.03
22
                    g. Fee for filing renewal of application         $        00.00
23
                    h. Total renewed judgment (add e, f and g) $          8,825.03
24

25
             May 12, 2021
     Dated: ___________________Deputy CLERK, by _________________________
26                                       Deputy

27

28




                                             Renewal of Judgment
